UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2084


H. DANIEL POLLOCK,

                                              Plaintiff - Appellant,

          versus

THE CITY OF ROANOKE, VIRGINIA; ROLANDA A.
JOHNSON, Individually and in her capacity as
Assistant City Manager of the City of Roanoke;
DARLENE BURCHAM, Individually and in her
capacity as City Manager of the City of
Roanoke,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-01-1018-JCT)


Submitted:   July 27, 2005                 Decided:   August 1, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry N. Grimes, TERRY N. GRIMES, ESQ., P.C., Roanoke, Virginia,
for Appellant. Elizabeth K. Dillon, GUYNN, MEMMER & DILLON, P.C.,
Roanoke, Virginia; William M. Hackworth, City Attorney, Steven J.
Talevi, Assistant City Attorney, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          H. Daniel Pollock appeals the district court’s order

granting summary judgment in favor of the Defendants on his action

challenging his removal as the building code official for the City

of Roanoke.   Our review of the record and the parties’ briefs

discloses no reversible error.    Accordingly, we affirm for the

reasons stated by the district court.     See Pollock v. City of

Roanoke, No. CA-01-1018-JCT (W.D. Va. Aug. 5, 2004).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -